Per Curiam.
In this matter a complaint was made against Charles E. S. Simpson, an attorney and eounselor-at-law of this state, charging unethical and illegal conduct upon his part. That complaint was duly referred to the state board of bar examiners for investigation and report. Their report disclosed that due hearing was accorded and that they found and reported Charles E. S. Simpson “guilty of unprofessional conduct; that he is unfit to continue a member of the bar, and recommend that he be disbarred and his name struck from the rolls of attorneys and counselors of this state.”
Due examination and consideration of the matters laid before us at the argument on this motion for confirmation of the report results in the conclusion that the report must be confirmed and that said Simpson be disbarred and his name stricken from the rolls of attorneys and counselors of this state, and it accordingly is so ordered.